DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s reply filed 7/28/2021 is acknowledged.  Claims 1, 10, 11, 15-23, and 26 are pending. Claims 2-9, 12-14 and 27-28 are canceled. Claims 1 and 15 have been amended. Claim 26 is withdrawn from consideration as being drawn to a non-elected invention (see applicant’s election on 3/11/2021).

Change in Examiner
The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Sung Min Yoon, Art Unit: 1643.	

Objections Withdrawn
The objection to the disclosure and objection to claims 4-11 because the SEQ ID NOs comprising amino acid sequences disclosed by the instant specification on paragraphs [0037]-[0042] did not match the recited amino acid sequences and the sequences that were submitted in the “Sequences Listing” submitted on 3/13/2019 has 

Rejections Withdrawn
The rejection of claims 4-11 as being indefinite under 35 U.S.C. §112(b) is withdrawn in view of Applicant’s revised “Sequences Listing” submitted on 7/28/2021.

The rejection of claims 4-9 as not meeting the written description requirement under 35 U.S.C. §112(a) is withdrawn in view of the Applicant’s cancelation of claims 4-9.
The rejection of claims 1-3, 12-18, 20, 23, 26 are rejected as being anticipated by Chen et al. (US20150166661A1) is withdrawn in view of the Applicant’s amendments.

New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11, 15-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20150166661A1), as evidenced by Tozer et al. (Nature Reviews Cancer 2005, 5:423—435), and the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e), and further in view of Reyes et al. (WO2015153916A1, reference of the IDS).
Regarding claim 1, Chen et al. teach a method of treating a cell proliferative disorder (comprising a tumor,see page 26, [360], lines 1-5) comprising administration of an anti-CD3 antibody (page 13, [0091], lines 1-6). The method of Chen et al. comprises administration of PD-1 axis binding antagonists (checkpoint inhibitors; page 13, [0092], lines 1-3). The checkpoint inhibitors taught by Chen et al. comprise nivolumab and lambrolizumab (also called pembrolizumab; anti-PD-1 checkpoint inhibitor antibodies; see page 13, [0092], lines 11-15). The method of Chen et al. also comprises a composition comprising the anti-CD3 antibodies and PD-1 binding antagonists (page 12, [0087], lines 8-10)
nd line from bottom; page 9, [0065], 1“ column, line 35). 
Regarding claims 16-18, the method of Chen et al. further comprises the administration of chemotherapeutic drugs with the antibody (page 168, [1312], lines 1-8). The chemotherapeutic drugs taught by Chen et al. comprise (among others) irinotecan (page 25, [0352], line 4 from bottom of column 1), 5-fluorouracil (page 26, 2™4 column, lines 33), oxaliplatin (page 26, 24 column, line 2 from bottom), vinblastine, vincristine, and leucovorin (page 26, 1“ column, lines 1, 2, and 4). Chen et al. also teach the co-administration of combinations of chemotherapeutic drugs [1341], such as FOLFOX (leucovorin, 5-fluorouracil, and oxaliplatin; page 26, 1 column, lines 5-3 from bottom of [0352]). All of these drugs and combinations are currently used to treat cancer outside of clinical trials, and thus constitute standard of care (see NCI Thesaurus, pages 1, 4, 5, 6, 9, 11, “Definition”).
Regarding claim 20, as evidenced by Tozer et al., vincristine and vinblastine are vascular disrupting agents (page 423, 2"! column, last 4 lines).
Regarding claim 23, Chen et al. teach the treatment of breast cancer, colorectal cancer, non-small cell lung cancer, ovarian cancer, prostate cancer, and melanoma ([100]).
Chen et al. do not teach the use of an antibody having an amino acid sequence corresponding to any of SEQ ID NO: 1-6.
This deficiency is made up for by Reyes et al.

Below is an alignment of the instant heavy chain CDRs (instant SEQ ID NO: 1-3) of instant claim 1 aligned with SEQ ID NO: 19 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 19 of Reyes et al. comprises a heavy chain CDR1, CDR2, and CDR3 corresponding to the sequences of instant claim 1.

    PNG
    media_image1.png
    135
    665
    media_image1.png
    Greyscale

Below is an alignment of the light chain CDRs (SEQ ID NO: 4-6) of instant claim 1 aligned with SEQ ID NO: 21 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 21 of Reyes et al. comprises a light chain CDR1, CDR2, and CDR3 corresponding to the sequences of instant claim 1.

    PNG
    media_image2.png
    151
    575
    media_image2.png
    Greyscale


Below is an alignment of the heavy chain variable domain of claim 10 aligned with SEQ ID NO: 19 of Reyes et al. (instant application sequences on top; Reyes on 

Sequence Alignment between Instant SEQ ID NOs: 7 and 8 against Reyes SEQ ID NO: 19


    PNG
    media_image3.png
    206
    498
    media_image3.png
    Greyscale


Below is an alignment of the light chain variable domain of claim 11 aligned with SEQ ID NO: 21 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 21 of Reyes et al. corresponds to instant SEQ ID NOs: 9 and 10.

Sequence Alignment between Instant SEQ ID NOs: 9 and 10 against Reyes SEQ ID NO: 21

    PNG
    media_image4.png
    212
    539
    media_image4.png
    Greyscale

Regarding claims 16, 17, 18, and 19, Reyes et al. teach a method of treating a cancer (tumor) by administering the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan (claim 36). As evidenced by the NCI Thesaurus, the combination of folinic acid, fluorouracil, and irinotecan (FOLFIRI) is the standard of care for treating advanced-stage and metastatic colorectal cancer (see page 3, “Definition”). In Examples 31 and 32, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy induces greater and more durable tumor shrinkage than chemotherapy alone for treating colon cancer (page 43, [0156], last 3 lines; page 44, [0158], last 3 lines). In Examples 35 and 36, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy increases survival for colon cancer patients more than chemotherapy alone (page 45, [0166]-[0167]; [0170]-[0171]. In Examples 41 and 42, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, chemotherapy increases survival for breast cancer patients more than chemotherapy alone (page 47, [0182]-[0183]; page 48, [0185]-[0186]. In Example 43, Reyes et al. teach that when given in combination with chemotherapy to patients with colon cancer, 18G7H6A3 induces fewer side effects than another anti-LGR5 antibody.

One of ordinary skill in the art would have been motivated modify the method of Chen et al. to use the antibodies of Reyes et al. in order to provide a more effective and less toxic cancer therapy. One of skill in the art would have a reasonable expectation of success because of the teachings of Reyes et al. that their anti-LGRS5 antibodies are safe and effective in treating cancer.


Applicants Arguments against claims 1, 15-20, and 23 rejected under 35 U.S.C. 103
Applicant argues that:
I. Unpredictability of Combination Therapies 
At the relevant filing date, the unpredictability in the art pertaining to combination monoclonal antibody therapy was well-known and frequently resulted in unforeseen complications or adverse effects (e.g., on safety and/or efficacy profiles). Simple mechanistic descriptions of the the pharmacological effects of two therapeutic antibodies combine to provide the resultant effect is often impossible, particularly as the individual antibodies often do not have the same target. Indeed, each therapeutic antibody may potentially affect downstream signaling pathways, not all of which are known and/or understood. For example, the interactions of two antibodies may lead to a variety of effects ranging from not affecting each other (no interaction), to a greater than expected result (synergy), or they could lead to a result that is less than the sum of the individual effects (antagonism). The actual effect observed will depend on the interaction of the various molecular mechanisms of the two antibodies in vivo. 
A review article by Henricks et al. (Cancer Treatment Reviews 41:859-867, 2015; Appendix A) summarizes publications on twenty-five different combinations of monoclonal antibodies for oncological and malignant hematological indications. The authors point out that the different published studies show widely varying results, and 2nd column). The authors conclude that although monoclonal antibodies are theoretically suitable for use in combination therapy, the efficacy of particular antibody combinations is not predictable. Because of this high level of unpredictability, Applicant maintains that a particular combination is not obvious simply because a theoretical rationale may exist for that combination. 
As stated in MPEP § 2143 A(3), "a proper rejection based on the rationale that the claimed invention is a combination of prior art elements also includes a finding that results flowing from the combination would have been predictable to a person of ordinary skill in the art. If results would not have been predictable, Office personnel should not enter an obviousness rejection using the combination of prior art elements rationale and should withdraw such a rejection if it has been made" (emphasis added). 
Thus, to support a rejection for obviousness, at least some degree of predictability is required, and a critical step in analyzing the patentability of claims pursuant to § 103(a) is casting the mind back to the time of invention, to consider the thinking of one of ordinary skill in the art, guided only by the prior art references and the then-accepted wisdom in the field. (In re Dembiczak et al., 175 F.3d 994 at 999, 50 USPQ2d at 1614 at 1617 (Fed. Cir. 1999)). Under this standard, to establish a prima facie case of obviousness, it must be demonstrated that the presently claimed invention constitutes nothing more than a combination of known elements yielding a predictable not Applicants' disclosure (see KSR International Co. v. Teleflex Inc. et al., 127 S. Ct. 1727 (2007) and Ecolab, Inc. v. FMC Corp., 569 F. 3d 1335 (Fed. Cir. 2009)). 
In the present case, in view of the common general knowledge in the art, and without the benefit of hindsight of the invention, the skilled person would appreciate that embarking on an experimental program to discover whether a particular combination of antibodies is therapeutically effective would be little more than a fishing expedition requiring unquantifiable time and effort on their behalf with no reasonable expectation of success. 

II. "Obvious to try" is not the standard for obviousness under 35 USC § 103(a) 
Applicant respectfully submits that the basis for the present rejection, at most, amounts to an "obvious to try" rationale. As of the filing date of the present application, the knowledge in the art as a whole make clear that the teachings of the cited references would have represented, at best, an invitation for one of ordinary skill in the art to further experiment. In this respect, the Federal Circuit has made it clear that "obvious to try" is not the proper standard for obviousness under 35 USC § 103(a). (In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litigation, 676 F.3d 1063 (Fed Cir. 2012)). 
Indeed, an obvious to try rationale must always be undertaken in the context of the subject matter in question, "including the characteristics of the science or compositions whose performance and effectiveness in combination cannot be confidently predicted but must be made and evaluated, and new mechanical combinations of known elements each of which predictably performs its known function in the combination." Id at 1348. The CAFC agreed, stating that 
[T]he obviousness of selection of components, when there is no prediction in the prior art as to the results obtainable from a selected component, differs from the issue in KSR, where the Court provided guidance that "a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." Id at 1351 (quoting KSR, 550 U.S. at 416). 
In short, one of ordinary skill faced with all of the possible CSC antibodies to combine with checkpoint inhibitor antibodies taught by the prior art would not have arrived at the presently claimed combination without using Applicant's invention as a blueprint. This is improper. "One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention." In re Fine, 5 USPQ2d 1596, 1600 (Fed. Cir. 1988). This rule was emphasized by the Supreme Court in KSR:" [a] factfinder should be aware of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning." KSR at 1397. 


III. Secondary Indicia of Non-obviousness 
	It is well-established that objective indicia of non-obviousness play a critical role in the analysis, and are "not just a cumulative or confirmatory part of the obvious calculus but constitute [ ] independent evidence." (Ortho-McNeil Pharm., Inc. v. Mylan Labs, Inc., 520 F.3d 1358, 1365 (Fed Cir. 2008). Indeed, the Federal Court has emphasized that "consideration of the objective indicia is part of the whole obviousness analysis, not just an afterthought," and "are crucial in avoiding the trap of hindsight when reviewing, what otherwise seems like, a combination of known elements." (Leo Pharmaceuticals Products, Ltd. v. Rea, WL 4054937 (Fed. Cir. 2013). 
	Accordingly, evidence of unexpected properties provided in Applicant's specification and presented on the record should be properly considered. The Examiner should not evaluate rebuttal evidence for its "knockdown" value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. Rather, if the evidence is deemed insufficient, the Examiner should specifically set forth the facts and reasoning that justify this conclusion (MPEP § 2145, emphasis added). 
	In the present case, the Applicant has provided biological data demonstrating that the claimed combinations lead to an unexpected, statistically significant increase in tumor-based cytotxic T cells (see paragraph [00069] of the published application), 
Accordingly, Applicant has provided clear evidence of non-obviousness which must be taken into consideration. Applicants respectfully request that the Examiner reconsider and withdraw the rejection under 35 U.S.C. §103. 

Response to Arguments
	Applicant’s arguments have been considered but are not found to be persuasive.
I. Unpredictability of Combination Therapies
	Applicant argues that there is a high level of unpredictability regarding combination monoclonal antibody therapies, and that a particular combination is not obvious simply because a theoretical rationale may exist for that combination. Applicant further argues that to support a rejection for obviousness, at least some degree of predictability is required and that In the present case, in view of the common general knowledge in the art, and without the benefit of hindsight of the invention, the skilled person would appreciate that embarking on an experimental program to discover whether a particular combination of antibodies is therapeutically effective would be little more than a fishing expedition requiring unquantifiable time and effort on their behalf with no reasonable expectation of success.
	However, Examiner is not just picking and choosing random monoclonal antibodies for combination therapies. Reyes et al. teaches a method of treating a cancer (tumor) by administering the anti-LGR5 antibody in combination with folinic acid including those expressing CD3 and LGR5; and an anti-PD-1 antibody. The fact that an anti-LGR5 antibody is used in methods of treating a cancer, is disclosed in both Chen et al. and Reyes et al. Further, as Chen et al. teaches that an anti-LGR5 antibody can be used with an anti-PD-1 antibody to treat cancer, one of ordinary skill in the art would have been able to arrive at the claimed invention, without the benefit of any hindsight.
	Further, according to MPEP 2123, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Also, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Further, the fact that a reference discloses “a multitude of effective combinations does not” in and of itself “render any particular [one] less obvious.” Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).
	All the limitations of amended claim 1 are taught by Chen et al., except for the specific SEQ ID NOs, corresponding to the antibody directed against LGR5, which is in fact taught by Reyes et al.

	One would be motivated to modify the method of Chen et al. to specifically use the anti-LGR5 antibodies as taught by Reyes, as they are already shown to be safe and effective.
	Further, it would be predictable to one of ordinary skill in the art, that modifying the method of Chen et al. to specifically use the anti-LGR5 antibodies as taught by Reyes, would be successful, as these antibodies are already shown to be safe and effective.
	Further, modifying the method of Chen et al. to more specifically comprise the anti-LGR5 antibodies as taught by Reyes, already known to be safe and effective, would not be considered a fishing expedition requiring unquantifiable time and effort on their behalf. In fact, one would have more than a reasonable expectation of success from using anti-LGR5 antibodies that are already known to be safe and effective.
	Finally, one of ordinary skill in the art does not need the benefit of hindsight of the invention, to have found it obvious to modify the method of treating a tumor comprising an antibody directed to cancer stem cells, including those expressing CD3 and LGRS; and an anti-PD-1 antibody, already disclosed in the prior art, with a safe and effective anti-LGR5 antibody used to treat cancer, also already disclosed in the prior art.

II. "Obvious to try" is not the standard for obviousness under 35 USC § 103(a) 

	However, Chen et al. already specifically teaches a method of treating a tumor comprising an antibody directed to cancer stem cells, including those expressing CD3 and LGR5; and an anti-PD-1 antibody.
	Reyes et al. teaches a method of treating a cancer (tumor) by administering the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan (claim 36). As evidenced by the NCI Thesaurus, the combination of folinic acid, fluorouracil, and irinotecan (FOLFIRI) is the standard of care for treating advanced-stage and metastatic colorectal cancer (see page 3, “Definition”). In Examples 31 and 32, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy induces greater and more durable tumor shrinkage than chemotherapy alone for treating colon cancer (page 43, [0156], last 3 lines; page 44, [0158], last 3 lines). In Examples 35 and 36, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy increases survival for colon cancer patients more than chemotherapy alone (page 45, [0166]-[0167]; [0170]-[0171]. In Examples 41 and 42, 
	The fact that an anti-LGR5 antibody is used in methods of treating a cancer, is disclosed in both Chen et al. and Reyes et al. Further, as Chen et al. teaches that an anti-LGR5 antibody can be used with an anti-PD-1 antibody to treat cancer, one of ordinary skill in the art would have been able to arrive at the claimed invention, without the benefit of any hindsight.

III. Secondary Indicia of Non-obviousness
	Although Applicant claims that the claimed combinations lead to an unexpected, statistically significant increase in tumor-based cytotoxic T cells (see paragraph [00069] of the published application), as well as, overall survival in vivo in a mouse model (i.e., the treatment of subcutaneous MC38 mouse colon adenocarcinoma model in C57BL/6 immuno-competent mice), it is unclear as to whether this is evidence of synergy. According to MPEP 712.02(a)(I), “Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” However, instant specification paragraph [0069] states “the comparison between anti-PD-1 and anti-PD-1 + 18G7 is not significant” and further, Figures 1-3 do not seem to provide any evidence indicating that anti-PD-1 + 18G7 shows greater than expected results compared to anti-PD-1 monotherapy and 18G7 monotherapy.

Claims 1, 10-11, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20150166661A1), Reyes et al. (WO2015153916A1, reference of the IDS), and further in view of Kremmidiotis et al. (Mol Cancer Ther 2010, 9(6):1562-1573), as evidenced by Tozer et al (Nature Reviews Cancer 2005, 5:423—435).
	The teachings of claims 1, 10-11, 15-20, 23, and 26 are discussed supra.
In regards to claims 21-22, Chen et al. do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
Kremmidiotis et al. teach a method of treating tumors in mice through the administration of BNC105P (page 1565, 2"! column, lines 1-7). Kremmidiotis et al. teach that BNC105P inhibits the growth of human breast carcinoma xenograft tumors (page 1571, Figure 4 A,C) and human lung carcinoma xenograft tumors (page 1571, Figure 4B) in mice. Kremmidiotis et al. teach that in a mouse model, BNC105P caused a 50% reduction tumor vasculature perfusion at a dose 1/80 the level of the maximum dose associated with no adverse effects (1mg/kg vs 80mg/kg; page 1568, 2"! column, 3“ paragraph, lines 5-22; page 1569, Figure 3B).
Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2" column, 4 paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).	

Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2" column, 4th paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).
Thus it would have been obvious before the effective filing date of the claimed invention to modify the treatment method of Chen et al. with the compound of Kremmidiotis et al. One of ordinary skill in the art would have been motivated to do so in order to provide safe and effective treatment for subjects with tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of Chen et al. with that of Kremmidiotis et al. because of the teachings of Kremmidiotis et al. that BNC105P is effective and is safer than the alternatives of vinblastine and 

Applicants Arguments against claims 21 and 22 rejected under 35 U.S.C. 103
Applicant argues that Kremmidiotis et al. fail to cure the deficiencies of the primary reference, Chen et al. Kremmidiotis et al. merely teaches treatment using BNC105P, but in no way provides the requisite motivation to combine this antibody with a PD-1, PD-L1, or CTLA-4 antibody, as presently claimed, let alone with a reasonable expectation of success. Accordingly, the claims are patentable over the cited references.
Response to Arguments
	Applicant’s arguments have been considered but are not found to be persuasive. The reasons for maintaining the rejection under Chen et al. and Reyes et al. are discussed supra. Thus, claims 21 and 22 remain rejected under 35 U.S.C. 103 further in view of Kremmidiotis et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-11, and 15--23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US9546214B2 in view of Chen et al. as evidenced by Castle et al. (BMC Genomics 2014, 15:190) and further in view of Kremmidiotis et al. (Mol Cancer Ther 2010, 9(6):1562-1573).
The patented antibody of the claims of US9546214B2 is a human or humanized anti-LGR5 antibody comprising the amino acid sequences of SEQ ID NOs:23,25,27 and 29,31,33 (same as instant SEQ ID NOs:1-6 of instant claim 1), with a VH sequence of SEQ ID NO: 19 or 48 (same as instant SEQ ID NOs:7 or 8 of claim 10) and VL sequence of SEQ ID NO:21 or 49 (same as instant SEQ ID NO:9 or 10 of claim 11).
Claims 10 of US9546214B2 teaches the anti-LGR5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a lung, breast, or pancreatic tumor cell in vivo.
Claim 11 of US9546214B2 teaches the anti-LGRS5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a triple negative breast cancer cell, a colon cancer cell having a mutation in a gene selected from the group consisting of K-Ras, H-Ras, APC, PI3K, PTEN, p53, STK11, RB1, TP53, FGFR2, VANGL2, and ISCO; or a small cell lung cancer cell in vivo.
Claims 12 and 13 of US9546214B2 is directed to the antibody of claim 1 inhibits growth of cancer stem cell that expresses CD44 or CD166 on its surface.
Claim 15 of US9546214B2 is directed to a pharmaceutical composition comprising the antibody of claim | and a pharmaceutically acceptable carrier.

Chen et al. teach a method of treating a cell proliferative disorder (comprising a tumor, see page 26, [360], lines 1-5) comprising administration of an anti-CD3 antibody (page 13, [0091], lines 1-6). The anti-CD3 antibodies of Chen et al. comprise a bispecific anti-CD3, anti-LGR5 antibody (page 43, [0493], Table 1, 2nd line from bottom). The antibodies of Chen et al. may be human or humanized (page 9, [0069], lines 1-3). The method of Chen et al. comprises administration of antagonists to PD-1, PD-L1, and PD-L2 (checkpoint inhibitors). The checkpoint inhibitors taught by Chen et al. include nivolumab and pembrolizumab; anti-PD-1 checkpoint inhibitor antibodies; see page 13, [0092], lines 1-15). Chen et al. demonstrate the capacity of anti-CD3/HER2 bispecific antibodies to kill HER2-expressing CT26 murine colon cancer cells in vitro in the presence of T cells (Fig 86) and reduce tumor size in vivo (Fig. 87A). Chen et al. also demonstrate the capacity of anti-CD3/HER2 bispecific antibodies to kill breast cancer cells in vitro in the presence of T cells (Figs 75, 79). As evidenced by Castle et al., CT26 murine colon cancer cells have homozygous mutations in K-Ras (page 1, Abstract, Results, line 1).
Regarding claims 16-18, the method of Chen et al. further comprises the administration of chemotherapeutic drugs with the antibody (page 168, [1312], lines 1-8). The chemotherapeutic drugs taught by Chen et al. comprise (among others) irinotecan (page 25, [0352], line 4 from bottom of column 1), 5-fluorouracil (page 26, 2™4 column, lines 33), oxaliplatin (page 26, 24 column, line 2 from bottom), vinblastine, 
Regarding claim 20, as evidenced by Tozer et al., vincristine and vinblastine are vascular disrupting agents (page 423, 2"! column, last 4 lines).
It would have been prima facie obvious before the effective filing date of the claimed invention to combine the variable domains of the anti-LGR5 antibody of claim 1 of US9546214B2 with the bispecific antibodies and treatment method of Chen et al. and administer bispecific anti-CD3/LGRS antibodies to treat colon, breast, pancreatic, or lung tumors in a subject. It would have been obvious because claim 1, 10, 11 of US9546214B2 teaches that the antibodies have the capacity to inhibit the growth of such cancer cells in vivo. Chen et al. teach the use of the bispecific anti-CD3/LGRS5 antibodies for colon cancer (claim 77) and demonstrate the ability of bispecific anti-CD3/HER2 antibodies to kill HER2-expressing colon cancer cells in vivo and in vitro (Figs 86, 87A). Since it is known in the art that bispecific anti-CD3 antibodies such as those of Chen et al. rely on T cells for their effect, it would also be obvious to combine the administration of a checkpoint inhibitor antibody such as pembrolizumab or nivolumab, as taught by Chen et al., because such therapies are known to reduce tumor-mediated suppression of T cell activity.

In regards to claims 21-22, Chen et al. and US9546214B2 do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
Kremmidiotis et al. teach a method of treating tumors in mice through the administration of BNC105P (page 1565, 2"! column, lines 1-7). Kremmidiotis et al. teach that BNC105P inhibits the growth of human breast carcinoma xenograft tumors (page 1571, Figure 4 A,C) and human lung carcinoma xenograft tumors (page 1571, Figure 4B) in mice. Kremmidiotis et al. teach that in a mouse model, BNC105P caused a 50% reduction tumor vasculature perfusion at a dose 1/80 the level of the maximum dose associated with no adverse effects (1mg/kg vs 80mg/kg; page 1568, 2"! column, 3“ paragraph, lines 5-22; page 1569, Figure 3B).
Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2" column, 4 paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).	
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of Chen et al. and US9546214B2 with 
Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2" column, 4th paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).
Thus it would have been obvious before the effective filing date of the claimed invention to modify the treatment method of Chen et al. and US9546214B2 with the compound of Kremmidiotis et al. One of ordinary skill in the art would have been motivated to do so in order to provide safe and effective treatment for subjects with tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of Chen et al. with that of Kremmidiotis et al. because of the teachings of Kremmidiotis et al. that BNC105P is effective and is safer than the alternatives of vinblastine and vincristine. Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
.

Claims 1, 10, 11, and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US10358500B2 in view of Chen et al. as evidenced by Castle et al. (BMC Genomics 2014, 15:190) ) and further in view of Kremmidiotis et al. (Mol Cancer Ther 2010, 9(6):1562-1573).
The patented antibody of the claims of US10358500B2 is a human or humanized anti-LGR5 antibody comprising the amino acid sequences of SEQ ID NOs:23,25,27 and 29,31,33 (same as instant SEQ ID NOs:1-6 of instant claim 1), with a VH sequence of SEQ ID NO: 19 or 48 (same as instant SEQ ID NOs:7 or 8 of claim 10) and VL sequence of SEQ ID NO:21 or 49 (same as instant SEQ ID NO:9 or 10 of claim 11).
Claims 2-6 of US10358500B2 teaches The method of claim 1 comprising administering an additional therapy in combination with the administration of the human or humanized antibody or epitope-binding fragment thereof, wherein the chemotherapeutic agent is folinic acid, fluorouracil, irinotecan, gemcitabine, paclitaxel, nab-paclitaxel, cetuximab, PI3K/mTOR dual inhibitor (NVP), or SN38.
Claim 13 of US10358500B2 teaches the anti-LGRS5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a triple negative breast cancer cell, a colon cancer cell having a mutation in a gene selected from the group consisting of K-in vivo.
Claims 1-15 of US10358500B2 do not teach the use of combinations of anti-LGR5 antibodies and immune checkpoint inhibitors to treat tumors. However, this limitation is made up in Chen et al.
Chen et al. teach a method of treating a cell proliferative disorder (comprising a tumor, see page 26, [360], lines 1-5) comprising administration of an anti-CD3 antibody (page 13, [0091], lines 1-6). The anti-CD3 antibodies of Chen et al. comprise a bispecific anti-CD3, anti-LGR5 antibody (page 43, [0493], Table 1, 2nd line from bottom). The antibodies of Chen et al. may be human or humanized (page 9, [0069], lines 1-3). The method of Chen et al. comprises administration of antagonists to PD-1, PD-L1, and PD-L2 (checkpoint inhibitors). The checkpoint inhibitors taught by Chen et al. include nivolumab and pembrolizumab; anti-PD-1 checkpoint inhibitor antibodies; see page 13, [0092], lines 1-15). Chen et al. demonstrate the capacity of anti-CD3/HER2 bispecific antibodies to kill HER2-expressing CT26 murine colon cancer cells in vitro in the presence of T cells (Fig 86) and reduce tumor size in vivo (Fig. 87A). Chen et al. also demonstrate the capacity of anti-CD3/HER2 bispecific antibodies to kill breast cancer cells in vitro in the presence of T cells (Figs 75, 79). As evidenced by Castle et al., CT26 murine colon cancer cells have homozygous mutations in K-Ras (page 1, Abstract, Results, line 1).
Regarding instant claims 16-18, the method of Chen et al. further comprises the administration of chemotherapeutic drugs with the antibody (page 168, [1312], lines 1-8). The chemotherapeutic drugs taught by Chen et al. comprise (among others) 
Regarding instant claim 20, as evidenced by Tozer et al., vincristine and vinblastine are vascular disrupting agents (page 423, 2"! column, last 4 lines).
It would have been prima facie obvious before the effective filing date of the claimed invention to combine the variable domains of the anti-LGR5 antibody of claim 1 of US10358500B2 with the bispecific antibodies and treatment method of Chen et al. and administer bispecific anti-CD3/LGRS antibodies to treat colon, breast, pancreatic, or lung tumors in a subject. It would have been obvious because claim 1, and 11 of US10358500B2 teaches that the antibodies have the capacity to inhibit the growth of such cancer cells in vivo. Chen et al. teach the use of the bispecific anti-CD3/LGRS5 antibodies for colon cancer (claim 77) and demonstrate the ability of bispecific anti-CD3/HER2 antibodies to kill HER2-expressing colon cancer cells in vivo and in vitro (Figs 86, 87A). Since it is known in the art that bispecific anti-CD3 antibodies such as those of Chen et al. rely on T cells for their effect, it would also be obvious to combine the administration of a checkpoint inhibitor antibody such as 
One of ordinary skill in the art would have been motivated to combine the anti-LGR5 antibody of US10358500B2with the bispecific antibodies and treatment method of Chen et al. to in order to provide a more effective cancer therapy. One of skill in the art would have a reasonable expectation of success because of the teachings of US10358500B2 and Chen et al. that their antibodies are effective in inhibiting the growth of and killing colon, breast, pancreatic, and lung cancer tumor cells.
In regards to instant claims 21-22, Chen et al. and US10358500B2 do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
Kremmidiotis et al. teach a method of treating tumors in mice through the administration of BNC105P (page 1565, 2"! column, lines 1-7). Kremmidiotis et al. teach that BNC105P inhibits the growth of human breast carcinoma xenograft tumors (page 1571, Figure 4 A,C) and human lung carcinoma xenograft tumors (page 1571, Figure 4B) in mice. Kremmidiotis et al. teach that in a mouse model, BNC105P caused a 50% reduction tumor vasculature perfusion at a dose 1/80 the level of the maximum dose associated with no adverse effects (1mg/kg vs 80mg/kg; page 1568, 2"! column, 3“ paragraph, lines 5-22; page 1569, Figure 3B).
Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2" column, 4 paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).	

Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2" column, 4th paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).
Thus it would have been obvious before the effective filing date of the claimed invention to modify the treatment method of Chen et al. and US10358500B2 with the compound of Kremmidiotis et al. One of ordinary skill in the art would have been motivated to do so in order to provide safe and effective treatment for subjects with tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of Chen et al. with that of Kremmidiotis et al. because of the teachings of Kremmidiotis et al. that BNC105P is effective and is safer than the alternatives of vinblastine and vincristine. Therefore the invention as a whole was prima 
Thus the inventions of instant claims 1, 10, 11, and 15-23 were prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 10, 11, and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-89 of copending Application No. 16/449,154 (US-20190389964-A1) in view of Chen et al. as evidenced by Castle et al. (BMC Genomics 2014, 15:190) ) and further in view of Kremmidiotis et al. (Mol Cancer Ther 2010, 9(6):1562-1573).
The patented antibody of the claims of copending Application No. 16/449,154 is a human or humanized anti-LGR5 antibody comprising the amino acid sequences of SEQ ID NOs:23,25,27 and 29,31,33 (same as instant SEQ ID NOs:1-6 of instant claim 1), with a VH sequence of SEQ ID NO: 19 or 48 (same as instant SEQ ID NOs:7 or 8 of claim 10) and VL sequence of SEQ ID NO:21 or 49 (same as instant SEQ ID NO:9 or 10 of claim 11).
Claims 82 of copending Application No. 16/449,154 teaches the anti-LGR5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a lung, breast, or pancreatic tumor cell in vivo.
Claim 83 of copending Application No. 16/449,154 teaches the anti-LGRS5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a triple in vivo.
Claims 80-81 of copending Application No. 16/449,154 is directed to the antibody of claim 1 inhibits growth of cancer stem cell that expresses CD44 or CD166 on its surface.
Claim 86 of copending Application No. 16/449,154 46214B2 is directed to a pharmaceutical composition comprising the antibody of claim 1 and a pharmaceutically acceptable carrier.
Claims 76-89 of copending Application No. 16/449,154 do not teach the use of combinations of anti-LGR5 antibodies and immune checkpoint inhibitors to treat tumors. However, this limitation is made up in Chen et al.
Chen et al. teach a method of treating a cell proliferative disorder (comprising a tumor, see page 26, [360], lines 1-5) comprising administration of an anti-CD3 antibody (page 13, [0091], lines 1-6). The anti-CD3 antibodies of Chen et al. comprise a bispecific anti-CD3, anti-LGR5 antibody (page 43, [0493], Table 1, 2nd line from bottom). The antibodies of Chen et al. may be human or humanized (page 9, [0069], lines 1-3). The method of Chen et al. comprises administration of antagonists to PD-1, PD-L1, and PD-L2 (checkpoint inhibitors). The checkpoint inhibitors taught by Chen et al. include nivolumab and pembrolizumab; anti-PD-1 checkpoint inhibitor antibodies; see page 13, [0092], lines 1-15). Chen et al. demonstrate the capacity of anti-CD3/HER2 bispecific antibodies to kill HER2-expressing CT26 murine colon cancer cells in vitro in the presence of T cells (Fig 86) and reduce tumor size in vivo (Fig. 87A). 
Regarding instant claims 16-18, the method of Chen et al. further comprises the administration of chemotherapeutic drugs with the antibody (page 168, [1312], lines 1-8). The chemotherapeutic drugs taught by Chen et al. comprise (among others) irinotecan (page 25, [0352], line 4 from bottom of column 1), 5-fluorouracil (page 26, 2™4 column, lines 33), oxaliplatin (page 26, 24 column, line 2 from bottom), vinblastine, vincristine, and leucovorin (page 26, 1“ column, lines 1, 2, and 4). Chen et al. also teach the co-administration of combinations of chemotherapeutic drugs [1341], such as FOLFOX (leucovorin, 5-fluorouracil, and oxaliplatin; page 26, 1 column, lines 5-3 from bottom of [0352]). All of these drugs and combinations are currently used to treat cancer outside of clinical trials, and thus constitute standard of care (see NCI Thesaurus, pages 1, 4, 5, 6, 9, 11, “Definition”).
Regarding instant claim 20, as evidenced by Tozer et al., vincristine and vinblastine are vascular disrupting agents (page 423, 2"! column, last 4 lines).
It would have been prima facie obvious before the effective filing date of the claimed invention to combine the variable domains of the anti-LGR5 antibody of claim 1 of US9546214B2 with the bispecific antibodies and treatment method of Chen et al. and administer bispecific anti-CD3/LGRS antibodies to treat colon, breast, pancreatic, or lung tumors in a subject. It would have been obvious because claim 1, 10, 11 of copending Application No. 16/449,154 teaches that the antibodies have the capacity to in vivo and in vitro (Figs 86, 87A). Since it is known in the art that bispecific anti-CD3 antibodies such as those of Chen et al. rely on T cells for their effect, it would also be obvious to combine the administration of a checkpoint inhibitor antibody such as pembrolizumab or nivolumab, as taught by Chen et al., because such therapies are known to reduce tumor-mediated suppression of T cell activity.
One of ordinary skill in the art would have been motivated to combine the anti-LGR5 antibody of copending Application No. 16/449,154 with the bispecific antibodies and treatment method of Chen et al. to in order to provide a more effective cancer therapy. One of skill in the art would have a reasonable expectation of success because of the teachings of copending Application No. 16/449,154 and Chen et al. that their antibodies are effective in inhibiting the growth of and killing colon, breast, pancreatic, and lung cancer tumor cells.
In regards to instant claims 21-22, Chen et al. and copending Application No. 16/449,154 do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
Kremmidiotis et al. teach a method of treating tumors in mice through the administration of BNC105P (page 1565, 2"! column, lines 1-7). Kremmidiotis et al. teach that BNC105P inhibits the growth of human breast carcinoma xenograft tumors (page 1571, Figure 4 A,C) and human lung carcinoma xenograft tumors (page 1571, Figure 4B) in mice. Kremmidiotis et al. teach that in a mouse model, BNC105P caused a 50% 
Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2" column, 4 paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).	
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of Chen et al. and copending Application No. 16/449,154 with the treatment method of Kremmidiotis et al. and substitute BNC105P for vinblastine or vincristine. Kremmidiotis et al. teach that BNC105P is effective at slowing the growth of xenograft tumors in mice. Kremmidiotis et al. teach that BNC105P has a higher therapeutic window than some vascular disrupting agents. BNC105P caused a 50% reduction tumor vasculature perfusion at a dose 1/80 the level of the maximum dose associated with no adverse effects (1 mg/kg vs 80mg/kg; page 1568, 2" column, 3™ paragraph, lines 5-22; page 1569, Figure 3B). As evidenced by Tozer et al., vinblastine and vincristine only have vascular disruptive effects near their maximum tolerated doses (page 423, 2"! column, last four lines).
Kremmidiotis et al. also teach that BNC105P is selectively toxic for activated endothelial cells, thought to be more representative of tumor vasculature (page 1572, 2" column, 4th paragraph, lines 1-3), compared to quiescent endothelial cells, unlike vinblastine and vincristine (page 1564, Table 1).


Thus the inventions of instant claims 1, 10, 11, and 15-23, were prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 10, 11,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, last line, recites the phrase “wherein the inhibitor is an agonistic antibody that binds to PD-L1, PD-1, or CTLA-4.” However, it is well known in the arts that immune checkpoint inhibitors that are antibodies that bind to PD-L1, PD-1, or CTLA-4 are antagonistic, and not agonistic. It is unclear what is claimed, and thus the claim is indefinite.
Claims 10-11 and 15-23 are rejected by virtue of dependence.

Conclusions
No claims are allowed.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643